10-3020-cv
Cooper v. Local 32BJ, SEIU


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

R ULINGS BY SUM M ARY ORD ER DO NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED O N O R AFTER
J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R U LE O F A PPELLATE P RO CED U RE 32.1 AND THIS COU RT ’S
L O C A L R U LE 32.1.1. W HEN CITING A SUM M ARY ORD ER IN A D OCU M ENT FILED W ITH THIS COU RT , A PAR TY M U ST C IT E
EITHER TH E F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY
CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .



       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 18th
day of May, two thousand eleven.

PRESENT:
            RALPH K. WINTER,
            ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
                        Circuit Judges.
_______________________________________________

Gary Cooper,

                                      Plaintiff-Appellant,
                    v.                                                                No. 10-3020-cv

Local 32BJ, SEIU, Allied International Union,

                        Defendants-Appellees.
______________________________________________

FOR APPELLANT:                                                               Gary Cooper, pro se,
                                                                             Brooklyn, NY.

FOR DEFENDANT-APPELLEE LOCAL 32BJ, SEIU:                                     Andrew L. Strom, Office of the
                                                                             General Counsel for SEIU Local
                                                                             32BJ, New York, NY.

FOR DEFENDANT-APPELLEE ALLIED
INTERNATIONAL UNION:                                                         David A. Mintz, Weissman & Mintz
                                                                             LLC, New York, NY.

          Appeal from a judgment of the United States District Court for the Southern District of
New York (Stein, J.).

        UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the judgment of the district court is AFFIRMED.

        Plaintiff-Appellant Gary Cooper appeals pro se from the district court’s judgment

dismissing his claims alleging violations of the Labor Management Reporting and Disclosure Act

(“LMRDA”), 29 U.S.C. § 411 et seq., and the Labor Management Relations Act (“LMRA”), 29

U.S.C. § 185 et seq., and denying his motion for leave to amend his complaint. We assume the

parties’ familiarity with the facts and procedural history of the case.

        As an initial matter, this Court has held that a litigant’s failure to file objections to a

magistrate judge’s report and recommendation, even when that litigant is proceeding pro se,

waives any challenge to the report on appeal. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003) (“As a rule, a party’s failure to object to any purported error or omission in a magistrate

judge’s report waives further judicial review of the point.”). A pro se litigant must be given

notice of this rule; notice is sufficient if it informs the litigant that the failure to timely object will

result in the waiver of further judicial review and cites pertinent statutory and civil rules of

authority. See Frank v. Johnson, 968 F.2d 298, 299 (2d Cir. 1992); Small v. Sec’y of Health and

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (pro se party’s failure to object to report and

recommendation does not waive right to appellate review unless report explicitly states that

failure to object will preclude appellate review and specifically cites 28 U.S.C. § 636(b)(1), as

well as Rules 72, 6(a), and former Rule 6(e) of the Federal Rules of Civil Procedure).

        Here, the magistrate judge gave Cooper adequate notice that he was required to file

objections to the report and recommendation, and specifically informed him that failure to object


                                                    2
to any portion of the report would preclude his right to appellate review, citing the pertinent

statutory and civil rules. Accordingly, Cooper has waived his right to appellate review of the

issues discussed in the magistrate judge’s report and recommendation. In any event, because

Cooper does not challenge the district court’s dismissal of his claims under § 104 of the LMRDA

as moot, or the dismissal of his construed duty of fair representation claims as untimely, these

claims are abandoned. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995)

(holding that claims raised below but not raised on appeal are abandoned, even as to pro se

litigants).

        Nevertheless, following a de novo review of the record, we conclude that the district court

properly adopted the magistrate judge’s report and recommendation, and correctly granted the

Defendants’ motions to dismiss and denied Cooper’s motion to amend his complaint. We thus

affirm the district court’s judgment for substantially the same reasons as set forth in the

magistrate judge’s well-reasoned and thorough report and recommendation. We have considered

Cooper’s arguments on appeal, and find them to be without merit.

        For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3